Citation Nr: 0419414	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-21 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  What evaluation is warranted for lumbosacral strain with 
degenerative changes from September 1, 2001?

2.  What evaluation is warranted for irritable bowel syndrome 
from September 1, 2001? 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from November 1978 
to August 2001.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The representative in an April 2004 informal hearing 
presentation raised the issue of entitlement to service 
connection for tinnitus.  As that claim has yet to be 
addressed by VA adjudicators, it is referred to the RO for 
appropriate action.  

The Board notes that the veteran requested Decision Review 
Officer (DRO) review of his appealed claims.  Claimants are 
entitled to such a review and determination by a DRO, 
including prior to Board review of a claim on appeal, 
provided a request for DRO review is timely made.  The 
claimant must make such a request either with his submitted 
notice of disagreement following initial RO denial of his 
claim, or, following RO receipt of the notice of 
disagreement, within 60 days of the RO's notification of the 
claimant of the right to DRO review.  38 CFR § 3.2600 (2003).  
Upon receipt of a notice of disagreement in February 2003, 
the RO provided the veteran such notice by an appeal 
development letter issued in March 2003.  While the veteran 
requested DRO review, that request was not received by the RO 
until July 2003, and hence was untimely.  The veteran's 
claims on appeal did receive review thereafter in the course 
of appeal, with issuance of a supplemental statement of the 
case in August 2003.   

This appeal is REMANDED, in part,  to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.



FINDING OF FACT

Since September 1, 2001, the veteran's irritable bowel 
syndrome has not been more than moderately disabling, with 
frequent episodes of bowel disturbance and abdominal 
distress.  


CONCLUSION OF LAW

Since September 1, 2001, the schedular requirements for a 
rating in excess of 10 percent for an irritable bowel 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.114, 
Diagnostic Code 7319 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Analysis

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  This body of laws is 
otherwise generally known as the Veterans Claims Assistance 
Act (VCAA).  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Letters informing 
claimants of this body of laws are known as VCAA letters.  

A December 2001 VCAA letter specifically informed the veteran 
of the evidence and information needed to substantiate his 
claim for service connection for irritable bowel syndrome, 
the information and evidence that he should submit 
personally, and the assistance that VA would provide in 
obtaining evidence and information in support of his claim - 
if identified.  38 U.S.C.A. § 5103(a); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  He did not respond prior to 
the RO's February 2002 adjudication of his claim for service 
connection, but he did undergo a VA examination in January 
2002 including to evaluate his irritable bowel syndrome.  

He had claimed entitlement to service connection for 
irritable bowel syndrome in October 2001, so the VCAA letter 
the RO sent to him in December 2001 was, in this particular 
context, to address his claim for service connection.  This 
is opposed to his current appeal which is for a higher 
initial rating for irritable bowel syndrome.  Although the 
claim currently before the Board involves the propriety of 
the initial rating and not entitlement to service connection, 
the General Counsel of VA has held that the RO is not 
required to send the veteran an additional VCAA letter 
concerning this additional issue.  See VAOPGCPREC 8-2003; 69 
Fed.Reg. 25180 (2003).  But see Briefing Order in McCutcheon 
v. Principi, No. 01-1027 (U.S. Vet. App. April 29, 2004).  
While the viability of the General Counsel opinion in the 
long term may be questionable, at this time, the Board is 
bound by that opinion.

Accurate and fully descriptive contemporaneous medical 
examinations and testing, based on review of the medical 
record, are required to evaluate the current level of 
disability.  38 C.F.R. § 4.1 (2003); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Here, the Board is satisfied that the 
evidence of record, including service medical records, post-
service treatment records from the Charleston Naval Hospital, 
records of the January 2002 VA examination, and submitted 
statements by the veteran, taken together, include all 
pertinent evidence indicated by the record, and all relevant 
records necessary to fairly adjudicate the irritable bowel 
syndrome higher initial evaluation claim on the merits.  
Accordingly, notice and development required by the VCAA and 
the duty to assist have been fulfilled.  

Rating Analysis

The veteran has alleged that his irritable bowel syndrome is 
more severe than is reflected in the 10 percent rating 
assigned.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where an appeal stems from an original rating 
grant, separate ratings may be awarded for distinct periods 
of time depending on the nature of the disability.  This is 
called a staged rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2003).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).

Under applicable criteria for irritable bowel syndrome, 38 
C.F.R. § 4.114, Diagnostic Code 7319 where an irritable bowel 
syndrome is moderate, with frequent episodes of bowel 
disturbance with abdominal distress, a 10 percent disability 
evaluation is assigned.  Where the syndrome is severe, with 
diarrhea or alternating diarrhea and constipation, with more 
or less constant abdominal distress, a 30 percent evaluation 
is assigned.  Id.  

In his statements the veteran argues that at times he has 
diarrhea multiple times per day which interfered with his 
daily activities.  His service medical records reflect that 
he has abdominal distress symptoms at times, and that he has 
for many years been treated with medication for his irritable 
bowel syndrome.  

Post service the veteran's irritable bowel syndrome has 
persisted.  At his January 2002 VA examination he reported 
that his condition is relatively well-controlled with 
Levsinex, with that treatment being used for the prior t 
eight to ten years.  On a typical day he had a loose bowel 
movement in the morning and a second movement of better 
consistency later in the day.  He described having occasional 
gas and cramps during the day.  He also reported persistent 
diarrhea at times, with three to four movements per day, with 
episodes of diarrhea lasting for as long as a week.  When he 
did have an episode of diarrhea it reportedly interfered with 
his ability to freely move about.  On physical examination no 
adverse findings were discovered.  The diagnosis was 
irritable bowel syndrome. 

Post-service treatment records from the Charleston Naval 
Hospital were received in July 2003.  They do not show 
treatment for severe diarrhea or other severe symptoms of 
irritable bowel syndrome.  While a January 2003 annual 
wellness examination report notes self reported symptoms of 
alternating constipation and diarrhea no confirmatory 
findings were otherwise made.  Blood studies during this term 
were negative for any signs of anemia.
 
The disability picture presented in this case is of 
reasonably well controlled irritable bowel syndrome over 
multiple years with the same medication, without severe 
symptoms on any chronic basis.  This picture best 
approximates the symptom set for which a 10 percent 
disability rating is assigned for irritable bowel syndrome, 
than the symptom set for which a 30 percent evaluation is 
assigned.  Chronically severe symptoms such as ongoing 
diarrhea or diarrhea/constipation cycling, or more or less 
constant abdominal distress, is not shown by the medical 
evidence.  Accordingly, the preponderance of the evidence is 
against the claim, and, therefore, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the entire record and finds that the 
10 percent rating reflects the most disabling this disorder 
has been on any ongoing basis since the beginning of the 
appeal period.  Thus, the Board concludes that staged ratings 
for this disorder are not warranted.  Fenderson.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 




ORDER

A rating in excess of 10 percent for an irritable bowel 
syndrome for any period since September 1, 2001, is denied.  


REMAND

As noted in the Board decision, above, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), became 
effective.  In the course of remand development, any further 
development necessitated by the VCAA should be effectuated.  

The veteran has alleged that his service-connected low back 
disorder is manifested by constant aching and intermittent 
exacerbating pain, which interferes with work and daily 
activities.  While the veteran was afforded a VA examination 
in January 2002, the examiner failed to address the degree to 
which pain contributed to his level of disability.  Likewise, 
in light of the revisions to the rating schedule with respect 
to back disorders, see 68 Fed.Reg. 51454 (1993), further 
development is in order.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when a Diagnostic 
Code provides for compensation based upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003) 
must also be considered, and that an examination upon which 
the rating decision is based must adequately portray the 
extent of functional loss due to pain on undertaking motion, 
fatigue, weakness and/or incoordination.   DeLuca v. Brown,  
8 Vet. App. 202 (1995).  These factors have not been 
adequately addressed on examination.  Thus, further action is 
in order.  

Regarding the claim of entitlement to service connection for 
bilateral knee conditions, the veteran submitted this claim 
after separation from service.  At a January 2002 VA 
examination the examiner noted the appellant's self reported 
work history an Air Force aircraft mechanic over his twenty-
plus years of service.  This job reported involved prolonged 
activities while kneeling and stooping, which placed a strain 
on the knees.  The examiner noted the veteran's reports of 
bilateral knee pain, occasional left knee swelling caused him 
to avoid running and sports.  The veteran denied audible 
clicks or pops in the knees when walking, and he could walk 
without difficulty.  Objectively, the examiner only found an 
audible clicking in one of the knees upon arising from a 
squat.  Despite having only this single, unilateral objective 
finding of disability, the examiner diagnosed bilateral 
patellofemoral syndrome.  

In light of this record, the Board feels compelled to 
question the absence of a sufficiently detailed examination 
report to provide objective findings supportive of the 
diagnosis, particularly in light of 2002 findings made by 
Naval Hospital Charleston.  Accordingly, a further VA 
examination with more detailed objective findings to support 
conclusions regarding the claimed disorder would be of 
assistance in this case.  Remand of the issue is therefore in 
order.  

Therefore, this case is REMANDED for the following:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by law is completed.  
The RO must notify the veteran of the 
evidence still not of record that is 
necessary to substantiate his 
remanded claims, to include notice of 
the information and specific evidence 
that VA will obtain, and information 
and specific evidence that the 
appellant himself must submit.  The 
RO should also notify the veteran 
that it is his responsibility to 
submit all pertinent evidence in his 
possession.  While the claimant is 
ultimately responsible to provide the 
necessary evidence, VA will make 
efforts to obtain any additional as-
yet-unobtained relevant evidence, 
such as VA and non-VA medical 
records, or records from government 
agencies, if he identifies such 
records and the custodians thereof.  
VA must notify the veteran of 
evidence he identified that could not 
be obtained so that he may attempt to 
obtain the evidence himself.  

2.  The RO should ask the veteran to 
identify all medical records, VA or 
private, which may be pertinent to 
his claims but have not yet been 
associated with the claims folder.  
He should be asked to provide contact 
information and necessary 
authorizations and releases to permit 
VA to obtain any additional treatment 
records.  This includes any as-yet-
unobtained records of post service 
treatment at VA, private, or military 
medical facilities.  Thereafter, the 
RO should attempt to obtain all 
indicated records which are not 
already in the claims file.  The RO 
should inform the veteran of the 
outcome of each records request.  If 
records are not obtained from any 
private source identified by the 
veteran, the RO must notify him that 
he is responsible for securing these 
records if he desires that VA 
consider them.  All records and 
responses received should be 
associated with the claims folder.  

3.   Thereafter, the veteran should 
be afforded a VA orthopedic 
examination to address the nature and 
etiology of any knee disorder, and to 
address the nature and extent of his 
lumbosacral strain with degenerative 
changes.  The claims folder and a 
copy of this remand must be provided 
to the examiner for review for the 
examination.  All indicated tests and 
studies should be accomplished.  All 
opinions must be explained in full.  

Regarding the claim of entitlement to 
service connection for a bilateral 
knee disorder the examiner should 
note that a January 2002 VA examiner 
diagnosed patellofemoral syndrome but 
only found right knee clicking.  In 
documenting objective findings for 
each knee the examiner should include 
findings which may support or oppose 
diagnoses of any knee disorders.  
With regard to patellofemoral 
syndrome, this may include findings 
as to pain localizations and 
positions or movements resulting in 
pain, kneecap alignment and kneecap 
tracking on motion, any kneecap 
restrictions involving movement or 
instability, knee effusion, and 
quadriceps muscle flexibility.  The 
knees should be compared to one 
another.  The significance of any 
relevant objective findings must be 
discussed in ascertaining whether 
patellofemoral syndrome or other 
conditions of the knees are present.  
For each diagnosed knee disorder for 
which objective findings are present 
the examiner must opine whether it is 
at least as likely as not that the 
disorder developed during the 
veteran's period of active, honorable 
service from November 1978 to August 
2001, or that it was otherwise 
permanently aggravated during that 
period of service, or that is 
otherwise related to service.  These 
questions should also be addressed 
for patellofemoral syndrome in each 
knee.  If arthritis of a knee is 
diagnosed, the examiner must opine 
whether arthritis was present to a 
disabling degree within one year 
following the veteran's separation 
from service.  

The examiner is to be provided a copy of 
the rating criteria to assist in 
preparing a report addressing the nature 
and extent of the service-connected 
lumbosacral strain with degenerative 
changes.  In accordance with the latest 
AMIE worksheet for rating a lumbosacral 
strain with degenerative changes all 
indicated tests and studies must be 
accomplished.  The examiner is to be 
provided copies of the old and new rating 
criteria to assist in preparing a report 
addressing the nature and extent of any 
service-connected disability. 

For the low-back disorder, the 
examiner must identify any changes in 
joint structure, and comment on the 
presence or absence of associated 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, changes in skin condition 
indicative of disuse, and any 
functional loss resulting from such 
manifestations.  If feasible, these 
determinations should be expressed in 
terms of additional range-of-motion 
loss due to any weakened movement, 
excess fatigability or 
incoordination.  The examiner must 
also provide an opinion as to the 
degree of any functional loss that is 
likely to result either from a flare-
up of symptoms or on extended use.  
If the examiner is unable to offer an 
opinion as to the nature and extent 
of any additional disability during a 
flare-up that fact should be so 
stated.

4.  Thereafter, and following any 
other appropriate development, the RO 
must adjudicate the remanded claims.  
In evaluating the lumbar disorder 
staged ratings should also be 
considered, pursuant to Fenderson.  
If any determination remains adverse, 
the RO must provide the veteran and 
his representative a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The RO should 
afford them the applicable time to 
respond.  The RO must afford 
particular care and attention to 
ensuring that VA has provided the 
veteran complete notice of what VA 
will do and what he must do in 
support of his claims.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



